DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/22/22.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, with respect to the objection to claims 10 and 13, as well as the rejection under 35 U.S.C. 112(d), have been fully considered and are persuasive.  The objection to claims 10 and 13, as well as the rejection of claim 4 under 35 U.S.C. 112(d) have been withdrawn. 

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered.  The arguments raise new issues resulting in a second Non-Final and a new grounds of rejection made herein. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 1-3, 5-8, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting a frequency, does not reasonably provide enablement for analyzing a phytostatic condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The phytostatic condition is “determined by comparing the current spectrum with the sampling spectrum” [0092].  The disclosure states, [0096] “Therefore, a dangerous alteration in the phytostatic condition of the tree 1a occurs if the current spectrum has detection peaks at frequencies different from those where the detection peaks occur in the sampling spectrum. It should be pointed out that increased detections at detection peaks in the current spectrum compared to the sampling spectrum do not define a dangerous alteration in the phytostatic condition.”  However, there are no metes and bounds to having determined or analyzed a phytostatic condition beyond comparing a sampling spectrum, nor are there metes and bounds to what is or is not dangerous based on the measured values.  [0095] The determination of the phytostatic condition, hence the presence of dangerous alterations in the phytostatic condition of the tree 1a can be carried out by comparing, as in FIG. 4, the sampling and current spectra in search of frequencies (in detail a range of frequencies) in which a peak of detections (i.e. an absolute and/or relative maximum) occurs in only one of the two spectra, to be precise solely in the current spectrum. In other words, the determination of the phytostatic condition is performed by searching for, in the current spectrum, an increase/peak of the number of detections at frequencies where the sampling spectrum does not have a peak of detections (see point P in FIG. 4), and thus records a limited number of detections.  However, Figure 4 is merely a peak, point P, in only one of the two spectra.  This graph indicates that a higher frequency has been detected but does not indicate anything about the phytostatic analysis, the phytostatic condition, or what makes a peak dangerous or not dangerous.  The specification further indicates, [0096] Therefore, a dangerous alteration in the phytostatic condition of the tree 1a occurs if the current spectrum has detection peaks at frequencies different from those where the detection peaks occur in the sampling spectrum. It should be pointed out that increased detections at detection peaks in the current spectrum compared to the sampling spectrum do not define a dangerous alteration in the phytostatic condition.  [0098] Where there is/are one or more dangerous alteration(s) in the phytostatic condition, the phytostatic analysis method 10 may comprise a signaling step 14, wherein the control station signals the three 1a is at risk of falling.  [0107] Moreover, the innovative use of frequencies, and therefore of the frequency spectrum, can determine the presence of internal degenerative processes that alter the phytostatic condition of the tree 1a even without the presence of evident external symptoms or the use of complex and expensive instrumental investigations.  In order to “determine a phytostatic condition”, a person having ordinary skill in the art would require undue experimentation to make and use the invention based on the level of predictability in the art, the amount of direction provided by the inventor, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The amount of direction provided by the inventor merely amounts to measuring vibrations of a tree and comparing the detected spectrum to the sampling spectrum and identify peaks in the current spectrum, which may or may not be dangerous without any indication of how to determine what is dangerous.  The invention samples vibrations of a tree and is capable of determining whether or not a tree is in danger of falling [0028] based on the phytostatic condition.  However, the tree will be subject to vibrations from numerous sources including the earth, animals, adjacent structures/roads, weather, rot, etc.   The phytostatic condition does not indicate or consider any current or previous status of the tree including rot or breakage. What are the possible results of the phytostatic condition (good, bad, going to fall)? What is the phytostatic condition and how does a person having ordinary skill in the art analyze a phytostatic condition of a tree and what does the phytostatic condition tell a person having ordinary skill in the art about the tree?  What does the detected frequency, amplitude, peak occurrence indicate to a person having ordinary skill in the art analyzing the phytostatic condition of a tree and determining the phytostatic condition?  When the phytostatic condition is “determined”, what is the determination?  The measured/current spectrum is compared with the sampling spectrum and, beyond that, there is no determination or analysis to then conclude that a person having ordinary skill in the art has made a phytostatic analysis.  When determining a photostatic problem (claim 10, 13, 16), how are the signals compared and analyzed to indicate that the measured current vibrations are problematic or indicate a problem with the tree when it could be the result of a tree falling nearby, a strong gust of wind, an animal, etc., and the tree has had no damage but a peak has been detected? A person having ordinary skill in the art would require undue experimentation to measure vibrations of a tree (or trees), associate various vibrations relative to tree types and dimensions, composition/climate/conditions/etc. of the tree, determine the ground which is contributing to the stability and therefore vibrations of the tree (either by amplifying vibration or damping vibration), analyze all of the possible vibrations and causes thereof, categorize/sort out when actual damage has occurred in relation to a detected peak, follow up on previous damage and what subsequent vibrations mean to the stability of a tree after a detected peak and what subsequent vibrations are problematic, and determine how are they problematic, after a previously detected peak.  Therefore, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sakai et al. (US20050234645 herein after “Sakai”). 

Claim 1: Sakai discloses a phytostatic analysis device for the analysis of the phytostatic condition of a tree (ruptured root of a tree, Figs. 7, 8; [0027], [0108-0111]) comprising a detection apparatus (vibration sensor 12) for detecting vibrations of said tree ([0089] The vibration sensor 12 thus constructed serves to collect solid object vibration sounds transmitted through a tree .tau. (see FIG. 4) on the earth. The vibration sensor 12 is held in contact with a solid object which vibrates as a source of sounds to be collected, i.e., the trunk of the tree .tau.. When the tree .tau. vibrates, the casing 20 of the vibration sensor 12 is vibrated.); anchoring means (belt 30, Fig. 4, [0092] Specifically, the vibration sensor 40 is mounted on the tree .tau. by a belt 30 with the upper surface 12A (see FIG. 2) thereof held closely against the surface of the trunk of the tree .tau.. Alternatively, the vibration sensor 40 may be mounted on the tree .tau. with a side surface 12B (see FIG. 2) thereof held closely against the surface of the trunk of the tree .tau..) for anchoring said detection apparatus to said tree; a control board (data processing device 16) for controlling: 
	said detection apparatus to measure sampling vibrations acting on said tree (Fig. 6 shows the frequency spectrum (frequency distribution) of the presumed noise sounds P1 [0106-0107]) and said control board determines the sampling spectrum of said tree as a function of said sampling vibrations (the frequency spectrum of the noise is illustrated in Fig. 6, the x-axis indicating 0-1600Hz); and 
	said detection apparatus to measure the current vibrations acting on said tree ([0108] Fig. 7 shows waveform of a sound P2 produced upon the rupture of a root of the tree) and said control board determines a current spectrum of said tree as a function of said current vibrations (the current spectrum is shown in Fig. 8 including the detected rupture; [0111] The frequency distribution shown in FIG. 8 indicates a large spectrum in a frequency band from 100 to 160 Hz, and the presumed root rupture sound P2 is confirmed in this frequency band. In a frequency band from 30 to 60 Hz, a spectrum having values in the range from 0.1 to 0.2 [V] is recognized even after the presumed noise sound P1 is removed.); and said control board determines the phytostatic condition of said tree by comparing said current spectrum with said sampling spectrum (the noise P1 is used for comparison with the detected signal, thus leaving the presumed root rupture sound P2 in the frequency band 100-160Hz; also see claim 4).

Claim 2: Sakai discloses the phytostatic analysis device according to claim 1, wherein said control board performs said comparison between said sampling spectrum (Fig. 6) and said current spectrum (Fig. 8) in order to detect frequencies exclusively having detection peaks within said current spectrum (the frequency peaks detected between 100-160Hz indicate a rupture of a root, these peaks are exclusive to the current spectrum of Fig. 8 and are not present in the sample spectrum of Fig. 6).

Claim 3: Sakai discloses the phytostatic analysis device according to claim 1, wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum (Fig. 8) with said sampling spectrum (fig. 6) at frequencies substantially lower than 1 KHz (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.).

Claim 11:  Sakai discloses a phytostatic analysis process for the analysis of a tree (ruptured root of a tree, Figs. 7, 8; [0027], [0108-0111]) comprising a sampling step (Fig. 6 shows the frequency spectrum (frequency distribution) of the presumed noise sounds P1 [0106-0107]) wherein the sampling vibrations acting on said tree are measured and the sampling spectrum of the vibration frequencies from said tree is determined as a function of said sampling vibrations (the frequency spectrum of the noise is illustrated in Fig. 6, the x-axis indicating 0-1600Hz); a monitoring step wherein said detection apparatus measures the current vibrations acting on said tree ([0108] Fig. 7 shows waveform of a sound P2 produced upon the rupture of a root of the tree) and a current spectrum of said tree is determined as a function of said current vibrations (the current spectrum is shown in Fig. 8 including the detected rupture; [0111] The frequency distribution shown in FIG. 8 indicates a large spectrum in a frequency band from 100 to 160 Hz, and the presumed root rupture sound P2 is confirmed in this frequency band. In a frequency band from 30 to 60 Hz, a spectrum having values in the range from 0.1 to 0.2 [V] is recognized even after the presumed noise sound P1 is removed.); and an assessment step wherein the phytostatic condition of said tree is determined by comparing said current spectrum with said sampling spectrum (the noise P1 is used for comparison with the detected signal, thus leaving the presumed root rupture sound P2 in the frequency band 100-160Hz; also see claim 4).

Claim 12: Sakai discloses the phytostatic analysis process according to claim 11, wherein in said assessment step said phytostatic condition of said tree is determined by comparing said sampling spectrum (Fig. 6) and said current spectrum (Fig. 8) with each other in order to detect frequencies exclusively having detection peaks within said current spectrum (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.)..

Claim 14: Sakai discloses the phytostatic analysis device according to claim 2, wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum (Fig 8.) with said sampling spectrum (Fig. 6) at frequencies substantially lower than 1 KHz (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Becker et al. (DE19504628 herein after “Becker”; English translation of spec provided by examiner)
Claim 5: Sakai teaches the device of claim 1, previous.  Sakai fails to teach wherein said detection apparatus comprises at least one accelerometer adapted to be integrally constrained to said tree. 
	However, Becker teaches the use of an accelerometer 11 attached to a tree 10, Fig. 1, in order to detect accelerations of the tree.  Becker teaches the use of suitable microphones or vibration velocity sensors instead of the acceleration sensors [0011].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable vibration, velocity, or accelerometer in order to detect vibration of a tree, as Becker teaches the use of either an accelerometer or a vibration sensor to detect tree vibration.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Treiber et al. (US7093492 herein after “Treiber”).
Claim 6:  Sakai teaches the device of claim 1, previous.  Sakai fails to teach wherein said detection apparatus comprises at least one gyroscope adapted to be integrally constrained to said tree.
	However, Treiber teaches known vibration sensing devices including accelerometers, gyroscopes, magnetometers, proximeters, seismic-velocity pickups, force transducers (col. 5, lines 8-12). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use additional vibration measurement devices, including a gyroscope, in order to detect vibration in all directions which the tree may deform, and further to include multiple sensors for redundancy in the event of failure of a sensor, and to detect vibration at multiple positions of the tree. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Van Emmerik (“Measuring Tree Properties and Responses Using Low-Cost Accelerometers”, herein after “Emmerik”).
Claim 7: Sakai teaches the device of claim 1, previous.  Sakai fails to teach at least one of a humidity detector adapted to measure the humidity, and a thermometer adapted to measure the temperature; and wherein said sampling spectrum and said current spectrum are determined as a function of at least one of said temperature and said humidity.
	However, Emmerik teaches the measurement of meteorological data including wind speed, temperature, relative humidity, and precipitation (page 7, §2.5).  The temperature and humidity will affect a tree and its overall response to wind and other external forces, these responses will also vary depending on the type of tree. Emmerik teaches the relationship between tree mass and damping (page 10, Fig. 6).  Emmerik further teaches that it is possible to measure seasonal or diurnal mass dynamics (page 10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use temperature or humidity measurement to correlate with the sampling spectrum and current spectrum in order to associate average or typical tree response with seasonal changes including temperature and humidity.

Claims 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Becker further in view of Emmerik. 
Claim 8: Sakai teaches a phytostatic analysis device for the analysis of the phytostatic condition of a tree (ruptured root of a tree, Figs. 7, 8; [0027], [0108-0111]) comprising a detection apparatus (vibration sensor 12) for detecting vibrations of said tree ([0089] The vibration sensor 12 thus constructed serves to collect solid object vibration sounds transmitted through a tree .tau. (see FIG. 4) on the earth. The vibration sensor 12 is held in contact with a solid object which vibrates as a source of sounds to be collected, i.e., the trunk of the tree .tau.. When the tree .tau. vibrates, the casing 20 of the vibration sensor 12 is vibrated.); anchoring means (belt 30, Fig. 4, [0092] Specifically, the vibration sensor 40 is mounted on the tree .tau. by a belt 30 with the upper surface 12A (see FIG. 2) thereof held closely against the surface of the trunk of the tree .tau.. Alternatively, the vibration sensor 40 may be mounted on the tree .tau. with a side surface 12B (see FIG. 2) thereof held closely against the surface of the trunk of the tree .tau..) for anchoring said detection apparatus to said tree; a control board (data processing device 16) for controlling: 
	said detection apparatus to measure sampling vibrations acting on said tree (Fig. 6 shows the frequency spectrum (frequency distribution) of the presumed noise sounds P1 [0106-0107]) and said control board determines the sampling spectrum of said tree as a function of said sampling vibrations (the frequency spectrum of the noise is illustrated in Fig. 6, the x-axis indicating 0-1600Hz); and 
	said detection apparatus to measure the current vibrations acting on said tree ([0108] Fig. 7 shows waveform of a sound P2 produced upon the rupture of a root of the tree) and said control board determines a current spectrum of said tree as a function of said current vibrations (the current spectrum is shown in Fig. 8 including the detected rupture; [0111] The frequency distribution shown in FIG. 8 indicates a large spectrum in a frequency band from 100 to 160 Hz, and the presumed root rupture sound P2 is confirmed in this frequency band. In a frequency band from 30 to 60 Hz, a spectrum having values in the range from 0.1 to 0.2 [V] is recognized even after the presumed noise sound P1 is removed.); and said control board determines the phytostatic condition of said tree by comparing said current spectrum with said sampling spectrum (the noise P1 is used for comparison with the detected signal, thus leaving the presumed root rupture sound P2 in the frequency band 100-160Hz; also see claim 4).	Sakai fails to teach a control station in data connection with said phytostatic analysis device; wherein said phytostatic control system comprises a plurality of said phytostatic analysis device in data connection with said control station.
	However, , Becker teaches a control station (detection device 15) in data connection with a phytostatic device (acceleration pick-up 11), Fig. 1, and a plurality of phytostatic analysis devices 11 in data connection with the control system 15, Fig. 1. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of phytostatic analysis devices in data connection with a control system in order to easily monitor a plurality of trees from a single location.
	Sakai in view of Becker fails to teach wherein said phytostatic analysis devices are adapted to be constrained to different trees, allowing said control station to compare said spectra of said trees in order to detect changes in said spectra attributable to phytostatic problems in at least one of said trees.
	However, Emmerik teaches the monitoring of nineteen trees including seven different species (page 7, §2.5, first full paragraph.  Figs. 5-10.).  The data from the different trees is used to compare and explain differences in collected data knowing different heights, widths, and densities and the observed external influences including rain and wind.  Having a large sample set provides more accurate results by more easily identifying outliers in data which can skew a data set. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of devices, taught by Sakai, constrained to different trees, as taught by Becker, and the analysis techniques, as taught by Emmerik, in order to be able to have a more comprehensive analysis of tree behavior in order to more successfully identify vibrations which are indicative of failure relative to a specific tree species. 

Claim 13: Sakai teaches the process of claim 11, previous.  Sakai fails to teach wherein in said monitoring step a plurality of said detection apparatus measure the current vibrations acting on said different trees; and wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Becker teaches a plurality of phytostatic analysis devices 11 attached to a plurality of trees 10 (Fig. 1). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to attach a plurality of phytostatic analysis devices to a plurality of respective trees in order to monitor the condition of numerous trees simultaneously under the same weather conditions and therefore external forces.
	Sakai in view of Becker fails to teach wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Emmerik teaches the monitoring of nineteen trees including seven different species (page 7, §2.5, first full paragraph.  Figs. 5-10.).  The data from the different trees is used to compare and explain differences in collected data knowing different heights, widths, and densities and the observed external influences including rain and wind.  Having a large sample set provides more accurate results by more easily identifying outliers in data which can skew a data set. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of devices constrained to different trees, as taught by Becker, and the analysis techniques, as taught by Emmerik, in order to be able to have a more comprehensive analysis of tree behavior in order to more successfully identify vibrations which are indicative of failure relative to a specific tree species. 

Claim 16: Sakai teaches the process of claim 12, previous.  Sakai fails to teach wherein in said monitoring step a plurality of said detection apparatus measure the current vibrations acting on said different trees; and wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Becker teaches a plurality of phytostatic analysis devices 11 attached to a plurality of trees 10 (Fig. 1). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to attach a plurality of phytostatic analysis devices to a plurality of respective trees in order to monitor the condition of numerous trees simultaneously under the same weather conditions and therefore external forces.
	Sakai in view of Becker fails to teach wherein said assessment step performs a comparison between said spectra of said trees in order to identify phytostatic problems in at least one said tree.
	However, Emmerik teaches the monitoring of nineteen trees including seven different species (page 7, §2.5, first full paragraph.  Figs. 5-10.).  The data from the different trees is used to compare and explain differences in collected data knowing different heights, widths, and densities and the observed external influences including rain and wind.  Having a large sample set provides more accurate results by more easily identifying outliers in data which can skew a data set. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a plurality of devices constrained to different trees, as taught by Becker, and the analysis techniques, as taught by Emmerik, in order to be able to have a more comprehensive analysis of tree behavior in order to more successfully identify vibrations which are indicative of failure relative to a specific tree species.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Becker further in view of Treiber further in view of Emmerik. 

Claim 15:  Sakai teaches the phytostatic analysis device according to claim 14.  Sakai teaches wherein said control board determines said phytostatic condition of said tree by comparing said current spectrum (Fig. 8) with said sampling spectrum (Fig. 6) at frequencies substantially lower than 1 KHz (the observed frequencies are lower than 1KHz.  Specifically, a tree root rupture is observed/compared within the frequency band of 100-160Hz.).
	Sakai fails to teach wherein said detection apparatus comprises at least one accelerometer adapted to be integrally constrained to said tree.
	However, Becker teaches the use of an accelerometer 11 attached to a tree 10, Fig. 1, in order to detect accelerations of the tree.  Becker teaches the use of suitable microphones or vibration velocity sensors instead of the acceleration sensors [0011].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable vibration, velocity, or accelerometer in order to detect vibration of a tree, as Becker teaches the use of either an accelerometer or a vibration sensor to detect tree vibration.
	Sakai in view of Becker fails to teach wherein said detection apparatus comprises at least one gyroscope adapted to be integrally constrained to said tree.
	However, Treiber teaches known vibration sensing devices including accelerometers, gyroscopes, magnetometers, proximeters, seismic-velocity pickups, force transducers (col. 5, lines 8-12). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use additional vibration measurement devices, including a gyroscope, in order to detect vibration in all directions which the tree may deform, and further to include multiple sensors for redundancy in the event of failure of a sensor, and to detect vibration at multiple positions of the tree.
	Sakai in view of Becker further in view of Treiber fails to teach at least one of a humidity detector adapted to measure the humidity, and a thermometer adapted to measure the temperature; and wherein said sampling spectrum and said current spectrum are determined as a function of at least one of said temperature and said humidity.
	However, Emmerik teaches the measurement of meteorological data including wind speed, temperature, relative humidity, and precipitation (page 7, §2.5).  The temperature and humidity will affect a tree and its overall response to wind and other external forces, these responses will also vary depending on the type of tree. Emmerik teaches the relationship between tree mass and damping (page 10, Fig. 6).  Emmerik further teaches that it is possible to measure seasonal or diurnal mass dynamics (page 10).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use temperature or humidity measurement to correlate with the sampling spectrum and current spectrum in order to associate average or typical tree response with seasonal changes including temperature and humidity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        12/5/22

/DAVID Z HUANG/Primary Examiner, Art Unit 2855